Judgment, Supreme Court, Bronx County (Alexander Hunter, J.), rendered April 12, 1993, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
Defendant’s contention that the court sentenced him under the mistaken belief that he was a second violent felony offender is unpreserved and without merit. While the court stated during the plea proceeding that it found defendant to be a second violent felony offender, it is clear that it merely misspoke, inasmuch as at sentencing the court stated that defendant was being sentenced as a second felony offender (see, *194People v Torres, 222 AD2d 271; People v Dell'Orfano, 217 AD2d 588, lv denied 87 NY2d 845). Nor is there any evidence in the record supporting defendánt’s claim that the court intended to sentence defendant to the minimum permissible sentence. In view of the nature of the crime and defendant’s past criminal history, the sentence was not excessive and defendant should be bound by his plea bargain (see, People v Watson, 199 AD2d 184, lv denied 83 NY2d 859). Concur — Milonas, J. P., Rosenberger, Rubin, Kupferman and Tom, JJ.